DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 11, 12, 16, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al. (7,824,401) in view of Orban (9,724,163).   Manzo et al. disclose the invention substantially as claimed. Manzo et al. disclose, at least in figures 1-6D and 9A-9C and col. 7, lines 44-65; col. 9, line 3 to col. 10, line 58; a surgical instrument (5) for coupling to a robotic surgical assembly (1) configured to transfer rotational forces to the surgical instrument, the surgical instrument comprising: an elongated shaft (23); an end effector (28) coupled to a distal end of the elongated shaft; and a drive assembly operatively coupled to the end effector and including at least one cable (68) connected to the end effector, wherein movement of the at least one cable actuates a movement of the end effector, wherein the at least one cable is coated with parylene (according to col. 9,  lines 50-63), wherein the at least one cable is movable in response to rotational forces transmitted from the robotic surgical assembly (e.g., via motors 26, according to col. 10, line 39-45), wherein the drive assembly further .
Manzo et al. also disclose a robotic surgical instrument comprising: a housing  (24) configured to couple to a robotic surgical assembly; an elongated shaft (23) extending distally from the housing; an end effector (28) extending distally from the elongated shaft; and a drive assembly supported in the housing, the drive assembly including a cable (68) connected to the end effector, wherein the cable is movable to actuate the end effector, wherein the cable is movable in response to rotational forces transmitted from the robotic surgical assembly while the housing is coupled to the robotic surgical assembly (e.g., via motors 26, according to col. 10, line 39-45), wherein the drive assembly further includes a biasing member that maintains the cable in tension (e.g., pulley 88 or 90, shown in fig. 9A and 9B), wherein the autoclavable material, and wherein the housing supports at least one electrical connector (36) configured to electrically couple to the robotic surgical assembly so that the surgical instrument can electrically communicate with the robotic surgical assembly.
.

    PNG
    media_image1.png
    374
    438
    media_image1.png
    Greyscale



Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rockrohr (10,420,620) in view of Orban (9,724,163), and further in view of Manzo et al. (7,824,401).  Rockrohr discloses the invention substantially as claimed. Rockrohr discloses, at least in the figures and col. 4, line 63 to col. 5, line 34; col. 5, line 56 to col. 7, line 37; and col. 7, line 63 to col. 8 line 35; a surgical instrument for coupling to a robotic surgical assembly (e.g., 2 or 3) configured to transfer rotational forces to the surgical instrument, the surgical instrument comprising: an elongated shaft (10); an end effector (20) coupled to a distal end of the elongated shaft; and a drive assembly  (300) operatively coupled to the end effector and including at least one cable (380) connected to the end effector, wherein movement of the at least one cable actuates a movement of the end effector, wherein the at least one cable is movable in response to rotational forces transmitted from the robotic surgical assembly (e.g., via gear 310, according to .
Rockrohr also discloses a robotic surgical instrument comprising: a housing (205) configured to couple to a robotic surgical assembly (e.g., 2 or 3); an elongated shaft (10) extending distally from the housing; an end effector (20) extending distally from the elongated shaft; and a drive assembly supported in the housing, the drive assembly including a cable (380) connected to the end effector, wherein the cable is movable to actuate the end effector, wherein the cable is movable in response to rotational forces transmitted from the robotic surgical assembly while the housing is coupled to the robotic surgical assembly (e.g., via gear 310, according to col. 6,  lines 2-9), wherein the drive assembly further includes a drive screw  (340) supporting a drive nut (350), 
However, Rockrohr does not explicitly disclose that the housing includes a side surface supporting a ramped camming surface, the ramped camming surface configured to enable the housing to be transversely coupled to the robotic surgical assembly.  Orban teaches, at least in figures 9A, 9B, 19, and 22A-23C and col. 2, lines 55-62 and col. 18, lines 15-21 and lines 44-57; a housing (252) of a surgical instrument, the housing including a side surface supporting a ramped camming surface (on element 292, as shown in marked-up figure 19 above), the ramped camming surface configured to enable the housing to be transversely coupled to a robotic surgical assembly (e.g., 204) via element 700, wherein the ramped camming surface protrudes laterally outward from the side surface, and wherein the ramped camming surface is oriented in a generally distal direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Orban, to modify the housing of Rockrohr, so that a side surface supports a ramped camming surface, the ramped camming surface being configured to enable the housing to be transversely .
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al. (7,824,401) in view of Orban (9,724,163), and further in view Wallace et al. (6,394,998).  Manzo et al. in view of Orban disclose the invention substantially as claimed.  Manzo et al. disclose, in figures 6C and 6D and col. 9, lines 50-63; a cable (68) of a robotic surgical instrument that is coated with parylene.  However, Manzo et al. in view of Orban do not explicitly disclose that the at least one cable or the cable is formed of tungsten.  Wallace et al. teach, in col. 10, lines 18-21; cables of a robotic surgical instrument, wherein the cables are formed of tungsten.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cables of Manzo et al. in view of Orban, so that they are formed of tungsten.  Such a material provides a cable with, according to Wallace et al., “sufficient strength, bendability, and durability.”
Response to Amendment
Applicant’s arguments with respect to claims 1-6, 9-18, and 20-22 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771